

EXHIBIT 10.05
















INTERCONNECTION AGREEMENT




BETWEEN




EL PASO ELECTRIC COMPANY




AND




SOUTHWESTERN PUBLIC SERVICE COMPANY














--------------------------------------------------------------------------------






INTERCONNECTION AGREEMENT
BETWEEN
EL PASO ELECTRIC COMPANY
AND
SOUTHWESTERN PUBLIC SERVICE COMPANY


THIS AGREEMENT, made and entered into this 8th day of December, 1981, by and
between EL PASO ELECTRIC COMPANY, a Texas corporation, hereinafter referred to
as EPE, and SOUTHWESTERN PUBLIC SERVICE COMPANY, A New Mexico corporation,
hereinafter referred to as SPS.
W I T N E S S E T H:
WHEREAS, EPE owns and operates an electric utility system, including generation,
transmission and distribution facilities, in the States of New Mexico, Texas and
Arizona, and SPS owns and operates an electric utility system, including
generation, trans­mission and distribution facilities, in the States of Texas,
New Mexico, Oklahoma and Kansas, and
WHEREAS, the systems of the parties in New Mexico are so located and constituted
that they can be interconnected by means of transmission lines and other
facilities, and
WHEREAS, under this agreement certain facilities for the interconnection of the
systems of the parties will be installed and placed in operation by the parties,
and
WHEREAS, it is indicated that the parties can realize substantial benefits for
their customers by the maintenance of such an interconnection and the
interchange of power through such inter-




-1-

--------------------------------------------------------------------------------









connection, among such benefits being the following:
a.
Reduction in the aggregate generating capacity and transmission equipment of the
systems of the parties by reason of the parties being able to alternate or defer
the installation of generating and transmission facilities with consequent
savings in investment capital charges and operating expenses, and

b.
Better continuity and reliability of service with consequent savings in
operating expenses by reason of the parties being able to cooperate with each
other in reducing and partially eliminating local and system service
interruptions, and

WHEREAS, it is expected that it will he of mutual advantage to the parties from
time to time to purchase, sell or exchange electric power and energy from one
system to the other under the terms of this Agreement;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements hereinafter set forth, the parties agree as follows:
l.
SCOPE: The parties shall operate their systems in such a manner that reliability
of the total system will be improved, shall maintain reasonable and equit­able
reserves and interconnections with other utility systems, and shall cooperate in
furnishing through the various points of interconnection of their systems such
quantities of electric power and energy as either





-2-

--------------------------------------------------------------------------------







party may request from time to time, in accordance with the terms and conditions
set forth herein and the service schedules attached hereto.
2.
ELECTRIC POWER SYSTEM OF EPE: Any reference to the electric power system or
facilities of EPE shall mean the electric generating and transmission facilities
owned and operated by EPE or available to it for the production and transmission
of electricity and the interchange of electricity with other electric power
systems.

3.
ELECTRIC POWER SYSTEM OF SPS: Any reference to the electric power system or
facilities of SPS shall mean the electric generating and transmission facilities
owned and operated by SPS or available to it for the production and transmission
of electricity and the interchange of electricity with other electric power
systems.

4.
POINTS OF INTERCONNECTION AND DELIVERY: The points of delivery for electric
power and energy under this Agreement are described in Exhibit I attached
hereto. Additional points of .interconnection and delivery may be established by
the parties as additions to Exhibit I.

5.
FACILITIES TO BE PROVIDED BY EACH PARTY: The facilities to be provided by each
party are shown and described in Exhibit II attached hereto.

6.
USE OF FACILITIES: Each party shall make available





-3-

--------------------------------------------------------------------------------







its part of the interconnection for interconnected operations. With the
exception of the DC Terminal, each party shall operate and maintain its part of
the interconnection at its own expense as required for satisfactory coordinated
operation. Each party shall have the right to tap its portion of the
interconnection provided that the Operating Committee determines that the tap
will not jeopardize the usefulness of the interconnection to any other utility
having an interest in the interconnection. The investment in the interconnection
shall be the consideration for use of the interconnection by the parties subject
to the provisions of this Agreement.
7.
SERVICE TO BE RENDERED: Inasmuch as the various specific services to be rendered
by each party to the other in furtherance of the purposes of the parties in
establishing and maintaining interconnections will vary from time to time during
the term hereof, and the terms, arrangements and rates applicable to such
services must necessarily depend upon the conditions from time to time existing,
it is intended that such services and terms, arrangements and rates applicable
thereto will be set forth in Service Schedules which may be formulated between
the parties hereto, which Service Schedules when executed by the parties hereto
shall become parts





-4-

--------------------------------------------------------------------------------







of this Agreement during the periods fixed by their respective terms.
EPE and SPS recognize that from time to time there may be mutual advantages from
the sale or inter­change of power and energy on a basis not provided for in any
Service Schedule then in effect, and circumstances may be such that arrangements
must be made promptly in order to realize such advantage. In such cases, or in
cases of emergency, temporary arrangements for transactions may be made by the
Operating Committee, provided, however, that the arrangements shall not extend
for more than thirty (30) days unless ratified in writing by an officer
representing each of the parties.
8.
DELIVERY: All electric energy delivered under this Agreement shall be of the
character commonly known as three-phase, sixty hertz energy and shall be
delivered at the nominal voltages and the points of delivery as set out in
Exhibit I.

9.
OPERATING COMMITTEE: The interconnected operations of the parties' systems, as
provided for in this Agreement, shall be administered by an Operating Committee
consisting of a representative of each of the parties. Within thirty (30) days
after the date this. Agreement is executed, each party shall designate by
written notice to the other party the representative





-5-

--------------------------------------------------------------------------------







who will be authorized to act in its behalf on the Operating Committee. A party
may change its representative upon written notice to the other party.
The principal duties of the Operating Committee shall be as follows:
a.
To establish operating (normal and emergency), scheduling and control
procedures;

b.
To coordinate maintenance schedules;

c.
To establish budgeting, accounting and billing procedures; and

d.
To perform those duties which this Agreement requires to be done by the
Operating Committee, and such other duties as may be required for the proper
functioning of this Agreement.

If any other electric utility acquires an interest in the interconnection
facilities, it shall also have a representative on the Operating Committee. If
the Operating Committee is unable to agree on any matter coming under its
jurisdiction, it shall within fifteen (15) days thereafter refer the matter in
writing to the chief executive officers of the parties. If the chief executive
officers are unable to agree on the matter within forty-five (45) days after the
referral, either party may submit the matter to arbitration.
10.
SERVICE CONDITIONS: The systems of the parties shall normally be operated
electrically interconnected, ex-





-6-

--------------------------------------------------------------------------------







cept as otherwise from time to time arranged between the parties. Nothing
contained herein shall restrict or limit either party in effecting other
interconnection agreements or interconnections with other systems.
The parties recognize that difficult operating and technical problems may arise
in the con­trol of frequency and in the control of the flow of power over the
transmission systems of both parties, and over other interconnections of both
of them, and that successful interconnection operation can only be accomplished
through the cooperation of their respective operating departments. Such
operating departments shall cooperate with each other in attempting to control
the frequency and the flow of power from one system to the other interconnected
systems so that as nearly as practicable the delivery and receipt of power and
energy shall be accomplished, as provided for in this Agreement, consistent with
the least interference with any interchange or interconnection agreements which
either party may have with other parties.
The parties shall provide on their respective systems, at their own expense, the
necessary communication, telemetering and control facilities and shall operate
their respective power sources so that uninten-




-7-

--------------------------------------------------------------------------------







tional interchange between the systems of the parties resulting from operation
of the systems electrically interconnected shall, insofar as practicable, be
kept in balance continuously, and any imbalance at the end of any hourly period
shall be carried forward for balancing during a subsequent hourly period;
provided, that such balancing shall be accomplished during an hourly period or
periods of system conditions similar to the period or periods during which the
unintentional interchange occurred, and as prescribed by Operating Guides of the
National Electric Reliability Council or other interconnected operating pool
groups of which the parties are members.
ll.
INTERCONNECTION THROUGH OTHER SYSTEMS: As the parties' systems may be indirectly
interconnected, at times, through other systems, it is recognized that because
of the physical characteristics of the facilities involved, there may be energy
flows through such other systems and part of the energy being transferred from
one party to the other party may flow through such other systems rather than
through the intended point or points of interconnection.

Power and energy may also flow through the facilities of the parties as a result
of the characteristics of their system and of other systems which may be
interconnected and be included in the demand and energy




-8-

--------------------------------------------------------------------------------











meter readings. Therefore, the Operating Committee shall determine the methods
for ascertaining the amount of through power, and energy, and the actual
deliveries of power and energy made both directly and indirectly and the best
means to insure deliveries by one party to the other. The parties shall at all
times cooperate in the development of any arrangements with other interconnected
systems as may be necessary to provide a basis for determining the energy flows
between the parties through the system involved.
12.
ENERGY LOSSES: Each party shall supply the energy losses on its own facilities
or other facilities if included in its control area.

13.
METERING: Electric metering for measurement of power and energy delivered and
received through any point of interconnection under this contract shall be
selected, installed and maintained in accordance with the latest issue of
American Standard Code for Electricity Metering. Metering location and voltage
shall be as set forth in Exhibit I.

All electric metering equipment, at the point of interconnection, shall be
maintained by the respective owner and shall be tested at least annually by such
owner. The owner of the metering equipment shall notify the other party when
meters are to be maintained and shall provide a two weeks' notice to the other
party




-9-

--------------------------------------------------------------------------------







when meters are to be tested or when changes in metering are to be made, so that
the other party may provide a witness to the test or to changes in metering.
After proper notification to the other party, the owner may proceed with the
scheduled tests or work regardless of whether a witness is present.
Overall metering accuracy, which includes errors in current and potential
transformers and errors in meters, shall be maintained such that error in
registration shall not exceed l 1/2 percent. Should an error in registration
exceeding l 1/2 percent be found, notice shall be given to the other party and
adjustments shall be made in the interchange accounts. Such ad­justments shall
apply to the actual period during which such inaccuracy may be determined to
have existed, but if the period cannot be determined, the adjustment shall apply
to one-half the period since the date of the last test. Should metering
equipment fail to register, the power and energy delivered and received shall be
determined by agreement of the parties.
14.
RIGHT OF INSTALLATION: Each party will make available suitable space for
installation of the necessary equip­ment, apparatus and devices required for the
performance of this Agreement.

15.
RIGHT OF REMOVAL: Any and all equipment, apparatus and devices caused to be
placed or installed by one





-10-

--------------------------------------------------------------------------------







party on, or in, the premises of the other party shall be and remain the
property of the party owning such equipment, apparatus and devices regardless of
the mode or manner of annexation or attachment to the premises. Upon the
termination of this Agreement each party shall within six (6) months remove all
its equipment, apparatus and devices from the pre­mises of the other party,
leaving the premises in a good state of repair. All foundations for all
equipment shall be removed completely from the premises, or to a lesser degree
if agreement for the lesser degree is reached between the parties at the time.
16.
RATES: EPE shall pay SPS for all power and energy delivered pursuant to this
Agreement at the rates and in accordance with the terms set forth in Service
Schedules A, B and C attached hereto and incor­porated herein.

17.
BILLS AND PAYMENTS: All billing shall be based on scheduled transactions and
shall be made on or before the seventh day of each calendar month. Payment for
all electric power and energy sold hereunder shall be made in accordance with
the rate schedules then in effect. If the payment due date falls on a Saturday,
Sunday or holiday, the payment shall be due on the business day next following
such day.





-11-

--------------------------------------------------------------------------------







18.
OPERATION AND MAINTENANCE OF DC TERMINAL: Operation, and maintenance of the DC
Terminal shown on Exhibit I and described in Exhibit II shall be the
responsibility of SPS. All normal operations and routine maintenance will be
performed by SPS as prescribed and defined by the Operating Committee. Abnormal
maintenance, or maintenance of a severe nature, will he agreed upon by the
Operating Committee as herein provided.

EPE agrees to pay or cause to be paid to SPS monthly, on receipt of invoice, all
costs incurred in the normal operation and routine maintenance of the DC
Terminal. Costs will include labor, labor overheads, transportation, cooling
water costs, and all other miscellaneous costs associated with the normal
operation and routine maintenance of the DC Terminal. EPE shall also pay or
cause to be paid to SPS the cost of non-routine operations and maintenance
agreed upon by the Operating Committee. EPE shall have the right, within six (6)
months following a calendar year, to audit the operation and maintenance costs
in­ curred by SPS in such calendar year.
19.
TAXES: Billings hereunder may be increased by an amount equal to the sum of the
taxes payable under federal, state and local sales tax acts and of all
additional taxes, fees or charges (exclusive of ad valorem, state and federal
income taxes) payable by



-12-

--------------------------------------------------------------------------------





the utility and levied or assessed by any governmental authority on the public
utility services rendered, or on the right or privilege of rendering the
service, or on any object or event incidental to the rendition of service as the
result of any new or amended laws after the date of this Agreement.
20.
LIABILITY: Neither party ("Indemnitee") shall be liable for any injury or death
to person or damage to property (including consequential damage) suffered or
claimed by the other party ("Indemnitor") or by the Indemnitor's directors,
officers, employees, agents or customers as a result of Indemnitee's performance
or nonperformance of this Agreement, whether due to Indemnitee's negligence or
otherwise, and Indemnitor shall indemnify and hold harmless Indemnitee against
any such liability and all costs and expenses in con­nection therewith. The
foregoing provision shall not, however, relieve any insuror of its obligations
under any insurance policy under which a party hereunder is the insured, but the
insurer shall not have any subro­gation rights against the other party hereunder
if such other party is the Indemnitee and the insured is the Indemnitor within
the meaning of this paragraph.

21.
FORCE MAJEURE: Neither party shall be held responsible or liable for any loss or
damage resulting from failure to perform its obligations hereunder due to any





-13-

--------------------------------------------------------------------------------







cause (including labor dispute) beyond its control which the party could not
reasonably be expected to avoid.
22.
NOTICES: Any written notice required hereunder shall be deemed properly made,
given to, or served upon the party to whom it is directed when delivered in
person or sent by registered or certified mail, postage prepaid, to the persons
specified below:

El Paso Electric Company
c/o Secretary
P. O. Box 982
El Paso, Texas 79960


Southwestern Public Service Company
c/o Vice President of Engineering
P. O. Box l26l
Amarillo, Texas 79170


A party may, by written notice to the other party, designate different persons
or addresses for the giving of notice hereunder.
23.
ARBITRATION: Any matter for which arbitration is pro­vided in this Agreement
shall be settled in accordance with the rules of the American Arbitration
Association.

24.
TERMINATION ON DEFAULT: Should a party violate any material provision of this
Agreement, and the matter is not subject to arbitration expressly provided for
in this Agreement, the other party may terminate this Agreement by giving
written notice by certified mail, return receipt requested, that th.is Agreement
will terminate in thirty (30) days unless the defaulting party remedies the
violation in that time. Any other





-14-

--------------------------------------------------------------------------------









remedy or remedies available under the law for such violation shall not be
limited in any way because of this provision or the exercise of the right
conferred hereunder.
25.
WAIVERS: A waiver by either party of its rights with respect to a default under
this Agreement, or with re­spect to any other matter arising in connection with
this Agreement, shall not be deemed a waiver with respect to any subsequent
default or matter. Any delay, short of the statutory period of limitations, in
assert­ing or enforcing any right shall not be deemed a waiver of such right.

26.
SCHEDULING: Energy shall be scheduled and the sched­ules shall be adjusted, if
required, in a manner con­sistent with generally accepted scheduling practices
in the electric utility industry.

27.
NO DEDICATION OF FACILITIES: An undertaking by one party to another party under
any provision of this Agreement shall not constitute the dedication of the
system or any portion thereof of the party to the public or to the other party,
and any such undertaking shall cease upon the termination of the party's
obli­gations hereunder.

28.
NO THIRD PARTY RIGHTS: Unless otherwise specifically provided in this Agreement,
the parties do not intend to create rights in or to grant remedies to any third





-15-

--------------------------------------------------------------------------------







party as a beneficiary of this Agreement or of any duty, covenant, obligation or
undertaking established hereunder.
29.
GOVERNING LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas as if the Agreement were to be performed
wholly in the State of Texas.

30.
COMMISSION APPROVAL: This Agreement, and all obligations hereunder, are
expressly conditioned upon the granting of such approval and authorization by
any Commission or other regulatory body whose approval or authorization is
required by law.

31.
ASSIGNMENT: This Agreement shall inure to the benefit of and be binding upon the
parties, their successors and assigns. This Agreement may only be assigned
with the consent of the parties hereto.

32.
TERM OF AGREEMENT: This Agreement shall extend for a period of twenty (20) years
from the date hereof, and from year to year thereafter, but shall be subject to
termination by either party at the end of the initial period or on any
anniversary date thereof by such party giving written notice of its intention to
terminate not less than three (3) years prior to the end of the initial period
and not less than six (6) months prior to the end of any extended one year
period.

Notwithstanding the foregoing, either party shall have the right to renegotiate
the terms and conditions of




-16-

--------------------------------------------------------------------------------







this Agreement at the end of the tenth (10th) and fifteenth (15th) years of the
initial period, and if the terms and conditions proposed by a party do not
increase the existing obligations, liabilities or burdens of the other party
hereunder, they shall be accepted by such other party. If such other party
re­fuses to accept the proposal, the proposing party shall have the right to
submit to binding arbitration the question whether the proposed terms and
conditions would increase the existing obligations, liabilities or burdens of
such other party.
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized officers and their corp­orate seals to be affixed as of the date
first above written.




 
 
 
 
 
 
ATTEST:
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
BY
/s/ Donald G. Isbell
 
Secretary
 
 
Vice President
 
 
 
 
 
 
 
ATTEST:
 
 
SOUTHWESTERN PUBLIC SERVICE COMPANY


 
 
 
 
 
 
 
 
 
BY
/s/ [ILLEGIBLE]
 
Secretary
 
 
President
 
 
 
 
 
 
 







-17-

--------------------------------------------------------------------------------






EXHIBIT I
POINTS OF DELIVERY


1.
This primary point of delivery for Firm Power Service by SPS to EPE shall be the
point of interconnection between SPS and EPE at SPS's 230 KV Bus near the Eddy
County DC terminal near Artesia, New Mexico.









2.
An alternative point of delivery shall be at SPS's 230 KV Bus near the
Blackwater DC terminal near Clovis, New Mexico.









1

--------------------------------------------------------------------------------






image1a08.jpg [image1a08.jpg]






2

--------------------------------------------------------------------------------






EXHIBIT II
FACILITIES TO BE PROVIDED


1.    EPE will provide or cause to be provided a Direct Current Terminal (D.C.
Terminal) complete with two 345,000 volt circuit breaker, 230,000 volt capacitor
installation, 230,000 volt reactive filter equipment, 230,000 volt entrance
transformer, all DC rectification and inversion equipment with all control
equipment, housing for the terminal and control equipment, an exit 345,000 volt
transformer, 345,000 volt filter equipment, complete with all grade work and
fencing to make a DC transmission terminal having a capacity of 200 Mw
continuous and short time overload rating of 220 Mw.
The DC rectification and inversion equipment will include thyristor valves,
bridges, converter transformers, smoothing reactors, power capacitors, AC & DC
filter, valve cooling equipment, auxiliary power supply systems, and reactive
power supplies. Control equipment will involve all DC rectification control
equipment and protective devices including all software and all hardware
necessary for the control and protection of power flows through the DC Terminal.
In addition, control and protective equipment will be provided to adequately
protect the integrity of SPS's electrical system from electrical disturances
occurring within the DC Terminal or from the electrical systems of EPE and other
interconnected utilities. Monitoring equipment will include all necessary
metering and telemetering




II-1

--------------------------------------------------------------------------------







equipment to allow the successful determination by the SPS System Dispatcher in
SPS System Control Center at Amarillo, Texas, of power flows through the DC
System as well as the status of critical system elements of the DC Terminal.
2.    EPE will provide or cause to be provided (i) a 345,000 volt line with the
eastern terminus at the 345,000 volt bus in the DC Terminal described above and
the western terminus at a point connected with EPE's system in Otero County, New
Mexico and (ii) any desired supervisory control and data acquisition equipment.
3.    SPS will provide sufficient 230,000 volt station, class bus facilities to
permit adequate power flows from SPS's electric power system into the DC
Terminal.






II-2

--------------------------------------------------------------------------------






SERVICE SCHEDULE A
EMERGENCY SERVICE


Section l - Emergency Service
Emergency Service for the purpose of this Service Schedule shall mean electric
power and energy supplied by one Company (Seller) to the other Company (Buyer)
under emergency conditions such that Buyer is temporarily unable to obtain the
power and energy sufficient to serve its load from sources normally available.
When Buyer, in an emergency, needs power and energy which Seller is in a
position to furnish, and a call shall be made by Buyer desiring emergency
service from Seller, and an agreement is reached as to the amount of power and
energy which can be delivered by Seller and the duration of such delivery, then
Seller shall furnish the requested Emergency Service from any available source
to the extent that, in the sole judgment of Seller, the generation or purchase
and delivery of such energy will not impair or jeopardize service in the system
of Seller or impair or jeopardize Seller's ability to fulfill the requirements
set forth in the Interconnection Agreement or other commitments.
Section 2 - Payment for Emergency Service
Emergency Service supplied hereunder shall be billed and paid for under the
higher amount calculated under (a) or (b) below, or under (c), if applicable:


(a)
50.0 mills per kilowatt hour, or



(b)
Seller's cost of fuel for generating such energy including startup costs, if
any, plus 5 mills per kilowatt hour, or



(c)
Procurement cost in mills per kwh, including incremental losses resulting from
the trans­action, plus one (l) mill per kwh, if supplied from outside the
Seller's system.





A-1

--------------------------------------------------------------------------------







TERMS OF PAYMENT: A bill becomes past due 10 days from the date it is
transmitted by telex or other wire communication to Buyer. If not paid within 15
days from such date, a 3/4 of 1% late pay­ment charge will be added. An
additional 3/4 of 1% late payment charge will be added to any prior bills not
paid by current bill transmittal date.
Section 3 - Term
This Service Schedule shall become effective concurrently with the
Interconnection Agreement dated December 8, 1981, of which this Service Schedule
is part, and shall continue in effect for so long as said Interconnection
Agreement, or any extension thereof, remains in force and effect, subject to the
following pro- vision.
Nothing contained herein shall be construed as affecting in any way the right of
any party furnishing or receiving service under this rate schedule to
unilaterally make application to the Federal Energy Regulatory Commission for a
change in rates under Section 205 of the Federal Power Act and pursuant to the
Commis­sion's rules and regulations promulgated thereunder.


 
 
 
 
 
 
ATTEST:
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
BY
/s/ Donald G. Isbell
 
 
 
 
 
Vice-President
 
 
 
 
 
 
 
ATTEST:
 
 
SOUTHWESTERN PUBLIC SERVICE COMPANY


 
 
 
 
 
 
 
 
 
BY
/s/ [ILLEGIBLE]
 
 
 
 
 
Vice-President
 
 
 
 
 
 
 





image2a04.jpg [image2a04.jpg]


A-2

--------------------------------------------------------------------------------






SERVICE SCHEDULE B ECONOMY ENERGY SERVICE


Section l - Definition - Economy Energy
Economy Energy as used herein shall mean electric energy which one Company
(Seller) can produce at an incremental cost which is lower than the incremental
cost the other Company (Buyer) would incur by producing and/or procuring
equivalent energy from other available sources, and which energy Seller is
willing and able to sell and deliver to Buyer.
It is understood and agreed that a Company is entitled to pur­chase Economy
Energy only to the extent that such company has alter­nate dependable capacity
that could otherwise be used. Any firm power capacity or unit capacity being
purchased by Buyer shall be included in the alternate dependable capacity.
Section 2 - Purchase and Sale of Economy Energy
At any time that one of the Companies (Buyer) desires to pur­chase Economy
Energy and another Company (Seller) is willing and able to supply such Economy
Energy, the two Companies may effect such purchase and sale under the provisions
of this Service Schedule B. Such purchase and sale shall be entirely voluntary
on the part of each Company. The price to be paid by Buyer to Seller for such
Economy Energy so agreed upon shall be the price calculated at the time of such
agreement in accordance with Section 3 hereof.
If the Companies mutually agree to purchase and sell the specified Economy
Energy, then Seller shall furnish the agreed amount of Economy Energy from any
source available to it; provided that, if any emergency shall occur on Seller's
system so as to




B-1

--------------------------------------------------------------------------------







force Seller to provide energy at a rate higher than the agreed upon selling
price for such Economy Energy in order to fulfill the specified Economy Energy
commitment to Buyer, Buyer agrees that it will relieve Seller of its obligation
to supply such Economy Energy to the extent requested by Seller.
The Buyer, having scheduled the receipt of Economy Energy, shall become
disqualified to receive in part, or in entirety, such Economy Energy previously
scheduled to the extent that any of the capacity included in the alternate
dependable capacity at the time of such scheduling should become unavailable to
Buyer; provided, however, that during an emergency on Buyer's system Buyer shall
be entitled to use its reserve capacity, if required in order to carry its own
load, and Buyer shall not thereby become disqualified for Economy Energy due to
such use of its reserve capacity. To the extent that Buyer becomes unable to
qualify for energy previously scheduled as Economy Energy, the energy scheduled
in excess of the amount of energy which can be classified as Economy Energy, as
set out hereinabove, shall be paid for by Buyer in accordance with the terms and
conditions of Schedule A.
Buyer shall, when so requested by Seller, make available such records as are
necessary to establish that it had concurrently available, at the time of any
Economy Energy transaction, alter­nate dependable capacity that could otherwise
have been used to produce or furnish the energy received as Economy Energy.
Either Buyer or Seller shall, in response to request from the other, supply
whatever information is necessary to a determination of the situation regarding
the possibility of the exchange of Economy Energy.




B-2

--------------------------------------------------------------------------------







Section 3 - Rates and Compensation
In case of agreement between the Companies to the Interconnection Agreement for
the purchase and sale of Economy Energy, as pro­vided for herein, payment for
such energy so scheduled shall be on a "dividing the savings" basis as
calculated at the time of the agreement for any specific amount of Economy
Energy in accordance with the following rate:
Rate in Mills per kwh =
A+B
 
when
 
2
 
 





A
=    calculated incremental cost of supplying energy involved from sources of
Buyer, in Mills per kwh



B
=    calculated incremental cost of supplying energy involved from sources of
Seller, in Mills per kwh



The methods of calculating costs for A and B above shall be determined by the
company making the sale. It is intended that only incremental cost components
for the particular transaction shall be taken into account.
TERMS OF PAYMENT: A bill becomes past due 10 days from the date it is
transmitted by telex or other wire communication to Buyer. If not paid within 15
days from such date, a 3/4 of l% late payment charge will be added. An
additional 3/4 of l% late payment charge will be added to any prior bills not
paid by current bill transmittal date.
Section 4 - Term
This Service Schedule shall become effective concurrently with the
Interconnection Agreement dated December 8, 1981, of which this Service Schedule
is a part, and shall continue in effect for so long as said Interconnection
Agreement, or any extension thereof, remains in force and effect, subject to the
following pro- vision.


B-3

--------------------------------------------------------------------------------







Nothing contained herein shall be construed as affecting in any way the right of
any party furnishing or receiving service under this rate schedule to
unilaterally make application to the Federal Energy Regulatory Commission for a
change in rates under Section 205 of the Federal Power Act and pursuant to the
Commission's rules and regulations promulgated thereunder.


 
 
 
 
 
 
ATTEST:
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
BY
/s/ Donald G. Isbell
 
 
 
 
 
Vice-President
 
 
 
 
 
 
 
ATTEST:
 
 
SOUTHWESTERN PUBLIC SERVICE COMPANY


 
 
 
 
 
 
 
 
 
BY
/s/ [ILLEGIBLE]
 
 
 
 
 
Vice-President
 
 
 
 
 
 
 



image3a03.jpg [image3a03.jpg]


B-4

--------------------------------------------------------------------------------






SERVICE SCHEDULE C
INTERRUPTIBLE POWER SERVICE


Section l - Interruptible Power Service
Interruptible Power Service, as used herein, shall mean electric power and
accompanying energy made available by Southwestern Public Service Company (SPS)
to El Paso Electric Company (EPE) in accordance with the provisions of the
Interconnection Agreement between SPS and EPE dated December 8, 1981.
Section 2 - Payment of Service
For Interruptible Power Service made available hereunder, EPE shall pay to SPS
each month an amount computed at the following rates:
Demand Charge:
$670,100 for the first 100 mw, or less, of billing demand.
$ 6.70 per kw for all additional billing demand, plus
Energy Charge:
3.17 cents per kwh for all energy delivered hereunder
BILLING DEMAND: The billing demand will be the maximum demand supplied by SPS in
any hour each month as requested by EPE in writing.
The minimum billing demand in any month shall be 100 mw.
The minimum billing demand may be reduced by 25 mw increments upon written
notice at least three (3) years advance of each increment reduction.  The
minimum billing demand shall not be reduced by more than one (l) 25 mw increment
in any twelve (12) month period.
BILLING ENERGY: The EPE dispatcher will schedule the hourly demand, under an
arrangement to be adopted by the Operating Committee. The kilowatt hours
used for energy billing shall be the monthly sum of the scheduled hourly
demands.







--------------------------------------------------------------------------------







FUEL COST ADJUSTMENT: The energy charge will be increased or decreased per kwh
of sales by an amount equal to the difference between the fuel cost per kwh of
sales in the base period and the estimated cost per kwh of sales in the current
month adjusted for the preceding month's estimate error. Fuel cost per kwh of
net generation during the base period was 3.05 cents. The loss adjustment to the
point of sale is 4.4%. The energy charge adjustment will be calculated in
compliance with the formula and conditions set forth in Section 35.14 of the
Regulations under the Federal Power Act (Title 18, Part I, Subchapter B of the
Code of Federal Regulations).
TAX ADJUSTMENT: Billings under this schedule may be increased by an amount equal
to the sum of the taxes payable under federal, state and local sales tax acts,
and of all additional taxes, fee or charges (exclusive of ad valorem, state and
federal income taxes) payable by the utility and levied or assessed by any
governmental authority on the public utility services rendered, or on the right
of privilege of rendering the service, or on any object or event incidental to
the rendition of service as the result of any new or amended laws after the
effective date of this schedule.
MINIMUM BILL: The charge for the billing demand for the month.
TERMS OF PAYMENT: A bill becomes past due 10 days from date of mailing. If not
paid within 15 days from mailing date, a 3/4 of 1% late payment charge will be
added. An additional 3/4 of 1%; late payment charge will be added to any prior
bills not paid by current bill mailing date.
SECTION 3 – EFFECTIVE DATE; PENALTY:
This Service Schedule shall become effective on the date of commercial operation
of the Interconnection or January l, 1984, whichever is later.
In the event the commercial operation of the Interconnection is delayed beyond
January l, 1984, because the transmission facilities are not available to
transmit power (except for regulatory delay as provided herein),







--------------------------------------------------------------------------------







EPE shall pay to SPS the following amounts as a penalty for EPE's failure
to have said transmission facilities in commercial operation as of
January l, 1984:
COMMERCIAL OPERATION DATE
 
AMOUNT
 
January 1, 1984 to January 31, 1984
 
$
50,000


 
February 1, 1984 to February 28, 1984
 
50,000


 
March 1, 1984 to March 31, 1984
 
50,000


 
April 1, 1984 to April 30, 1984
 
50,000


 
May 1, 1984 to May 31, 1984
 
50,000


 
June 1, 1984 and AFTER
 
150,000


per month



EPE and SPS contemplate that EPE will have obtained all necessary regulatory
approvals to commence construction of the Interconnection on or before August l,
1982. In the event that all necessary regulatory approvals have not been
obtained by August 1, 1982, and, if the commercial operation of the
Interconnection is delayed beyond January l, 1984, the penalty provided above
shall be abated for the same number of days the necessary regulatory approvals
are delayed beyond August 1, 1982; provided, however, that said abatement shall
not extend beyond 6 months in total.
SECTION 4 - TERM:
This Service Schedule shall continue in effect for so long as the
Interconnection Agreement, dated December 8, 1981, of which this Service
Schedule is a part, or any extension thereof, remains in full force and effect,
subject to the following provision.







--------------------------------------------------------------------------------









Nothing contained herein shall be construed as affecting in any way the right of
the party furnishing service under this rate schedule to unilaterally make
application to the Federal Energy Regulatory Commission for a change in rates
under Section 205 of the Federal Power Act and pursuant to the Commission's
Rules and Regulations promulgated thereunder.


 
 
 
 
 
 
ATTEST:
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
BY
/s/ Donald G. Isbell
 
 
 
 
 
Vice-President
 
 
 
 
 
 
 
ATTEST:
 
 
SOUTHWESTERN PUBLIC SERVICE COMPANY


 
 
 
 
 
 
 
 
 
BY
/s/ [ILLEGIBLE]
 
 
 
 
 
Vice-President
 
 
 
 
 
 
 





image4a02.jpg [image4a02.jpg]





--------------------------------------------------------------------------------






SERVICE SCHEDULE F
FIRM UNIT REPLACEMENT POWER SERVICE


Southwestern Public Service Company (SPS) shall sell, and El Paso Electric
Company (EPE) shall purchase, firm power service for the replacement of capacity
and energy for any of its generating resources, under the terms of this Service
Schedule F which shall be attached to and made a part of the Interconnection
Agreement dated December 8, 1981, (Agreement) between SPS and EPE; individually
"Party" and collectively "Parties".


SECTION 1
Definitions
Section 1.1. The term "Contract Period" shall mean that period of time set forth
in Exhibit 1, as may be revised from time to time, attached to this Service
Schedule F.
Section 1.2. The term "Firm Power" shall mean that quantity of electric power
and energy, with reserves, that SPS will continuously make available on a
monthly basis to EPE during any Contract Period in accordance with this Service
Schedule F.
Section 1.3. The term "KW" shall mean kilowatt.
Section 1.4. The term "KWh" shall mean kilowatt-hour.
Section 1.5. The term "Billing Demand" shall mean the contract quantity of Firm
Power commitment expressed in KW.


SECTION 2
Effective Date and Term
This Service Schedule F shall become effective when signed by both Parties, and
shall continue in effect as long as the Agreement remains in force and effect.




F-1

--------------------------------------------------------------------------------





SECTION 3
Designations of Quantities of Firm Power
The Firm Power commitment for any Contract Period shall be set forth in Exhibit
1 to this Service Schedule F, as may be revised from time to time by mutual
agreement.


SECTION 4
Point of Delivery
Section 4.1. SPS shall deliver electric power and energy to its 230 KV bus at
the Eddy County DC terminal near Artesia, New Mexico. Additional delivery points
may established by agreement between the Parties.
Section 4.2. If SPS is unable to furnish Firm Power quantities as agreed at its
delivery point near the Eddy County DC Terminal and is unable to deliver Firm
Power quantities as agreed at an alternative point of delivery, the billing
amount shall be adjusted downward. The Billing Demand for the month shall be
adjusted downward by an amount equal to the ratio of the number of full hours
that SPS is unable to deliver the Firm Power as agreed, divided by the total
hours in the month. No Billing Demand adjustments shall be made for consecutive
periods of interruption totaling less than 24 hours.


SECTION 5
Rates for Firm Power
Section 5.1. During the term of this Service Schedule F or any extensions or
renewals thereof, and subject to change as hereinafter provided, EPE shall pay
SPS for Firm Power at the following monthly rates:
Customer Charge:    $320.00 per month per delivery point
Demand Charge:    $6.80 per KW of Firm Power for all Billing Demand
Energy Charge:
.07 cents per KWh for all energy delivered, plus the fuel cost adjustment as
provided under Section 5 .2.





F-2

--------------------------------------------------------------------------------





Section 5.2. The above energy charges will be increased per KWh of sales equal
to the estimated fuel cost per KWh of sales in the current month, adjusted for
the preceding month's estimate error. The energy charge adjustment shall be
calculated in compliance with the formula and conditions set forth in the
Wholesale Fuel Cost Adjustment Clause contained in Attachment 1 to this Service
Schedule F. Since there is no fuel cost included in base rates, the base period
fuel cost per KWh of net generation is equal to zero cents.
Section 5.3. Billings under this Service Schedule F may be increased by an
amount equal to the sum of the taxes payable under federal, state and local
sales tax acts, and all of the additional taxes, fees, or charges (exclusive of
ad valorem, state and federal income taxes) payable by SPS and levied or
assessed by any governmental authority on SPS services rendered, or on the right
or privilege of rendering the service, or on any object or event incidental to
the rendering of the service, as the result of any new laws after January 1,
1992.
Section 5.4. The energy charge shall also be increased for any costs incurred
from alternate delivery point(s) for delivery and losses.
Section 5.5. SPS shall invoice EPE by facsimile communication to a person or
persons designated by EPE prior to the first billing under this Service Schedule
F. The payment of the invoice by EPE shall be made by electronic funds transfer
credit entry, and through the automated clearinghouse system if such system is
in use by EPE, to a bank designated by SPS. The invoice will become past due 10
days from the date it is transmitted. If SPS does not receive payment within 15
days from date of transmittal, a 3/4 of 1% late payment charge will be added. An
additional 3/4 of 1% late payment charge will be added to any prior bills not
paid by the current bill's transmittal date.




F-3

--------------------------------------------------------------------------------





SECTION 6
Rate Adjustment
Section 6.1. Nothing contained herein shall be construed as affecting in any way
the right of SPS to unilaterally make application to the Federal Energy
Regulatory Commission (FERC) for a change in rates under Section 205 of the
Federal Power Act and pursuant to FERC's Rules and Regulations promulgated
thereunder. Should any such changes be made, the Parties hereto agree to
implement such changes as ordered or directed, without the necessity of further
agreement between the Parties.
Section 6.2. Nothing contained herein shall be construed as affecting in any way
the right of EPE to protest, object to or intervene concerning any such
application by SPS or to make complaint before any governmental body having
jurisdiction or petition for an investigation under Section 206 of the Federal
Power Act, or successor statute, concerning rates and charges, classification or
service, or any provision, term, rule, regulation, condition or contract
relating thereto.


SECTION 7
Miscellaneous
Section 7.1. In the event there is an inconsistency between this Service
Schedule F and the Agreement, this Service Schedule F shall control.
Section 7.2. A Party claiming force majeure shall promptly notify the other of
the occurrence of the event of force majeure, and shall exercise reasonable
business efforts to remove the event of force majeure. In the event of force
majeure, no Party shall be required to settle or resolve any labor dispute if it
deems the settlement to be contrary to its best interests. A Party shall not be
in breach because of a failure to perform (other than a failure to pay when
due), if the failure to perform is caused by force majeure. If the breach is a
failure to pay a bill by its past due date, as set forth in Section 5.5, SPS may
notify EPE of




F-4

--------------------------------------------------------------------------------





its intent to terminate this Service Schedule F in seven days or SPS may, at its
discretion, and upon seven days notice to EPE, suspend its sales of power and
energy under this Service Schedule F.


SECTION 8
Signature Clause
The signatories hereto represent that they have been appropriately authorized to
enter into this Service Schedule F on behalf of the Party for whom they sign.
This Service Schedule F is hereby executed as of the 27th day of April, 1995.


EL PASLECTRIC COMPANY
 
 
By
/s/ John C. Horne
 
John C. Horne
 
Vice President, Power Supply


 
 
 
 
SOUTHWESTERN PUBLIC SERVICE COMPANY
 
 
By
/s/ David M. Wilks
 
David M. Wilks
 
Senior Vice President









F-5

--------------------------------------------------------------------------------





EXHIBIT 1
TO
SERVICE SCHEDULE F


CONTRACT PERIOD AND FIRM POWER COMMITMENT




1.
The Contract Period shall be from May 1, 1995, through August 31, 1995, and then
month to month thereafter until termination by either Party giving 15 days prior
written notice of termination to the other Party.



2.
The Firm Power commitment shall be 70,000 KW.





Accepted and agreed to this 27th day of April, 1995.


EL PASLECTRIC COMPANY
 
 
By
/s/ John C. Horne
 
John C. Horne
 
Vice President, Power Supply


 
 
 
 
SOUTHWESTERN PUBLIC SERVICE COMPANY
 
 
By
/s/ David M. Wilks
 
David M. Wilks
 
Senior Vice President









F-6

--------------------------------------------------------------------------------






ATTACHMENT 1


WHOLESALE FUEL COST ADJUSTMENT CLAUSE


1.
The charges for actual wholesale service rendered during the current billing
period shall be increased or decreased by an adjustment amount, per
kilowatt-hour of sales (to the nearest 0.0001 cent), equal to the difference
between the estimated fuel cost (eF) per kilowatt-hour of estimated sales (eS)
in the current, or billing, period (m) and the base period (b), as adjusted to
allow for wholesale losses (L), with the total charges adjusted by a dollar
amount to correct for prior wholesale over or under collections:



 
 
 
 
 
 
 
 
 
Adjustment Factor =
eFm
-
eFb
(L)
eSm
eSb
 
 
 
 
 
 
 
 
 



2.    Fuel costs (F) shall be the cost of:


(i)
Fossil and nuclear fuel consumed in Company's own plants, and Company's share of
fossil and nuclear fuel consumed in jointly owned or leased plants.



(ii)
Plus, the actual identifiable fossil and nuclear fuel costs associated with
energy purchased for reasons other than identified in (iii) below. Included
therein shall be the portion of the cost of purchases from Qualifying Facilities
below Company's avoided variable energy cost.



(iii)
Plus, the net energy cost of energy purchases, exclusive of capacity or demand
charges (irrespective of the designation assigned to such charges), when such
energy is purchased on an economic dispatch basis. Included therein may be such
costs as:



(1)    charges incurred for economy purchases and


(2)    charges incurred as a result of scheduled outages,


all such kinds of energy being purchased by the Company to substitute for its
own higher cost energy.


(iv)
Less, the cost of fossil and nuclear fuel recovered through inter-system sales,
including the fuel costs recovered from economy energy sales and other energy
sold on an economic dispatch basis.



3.    Sales (S) shall be equated to:


(i)
the sum, measured at the bus-bar or interconnection point, of (1) generation,
(2) purchases, and (3) interchange-in,



(ii)
less (1) inter-system sales, as referred to in 2.(iv) above, and (2)
inter-system losses.



Attachment 1 - 1

--------------------------------------------------------------------------------





4.
"L", the adjustment for wholesale losses, determined at the wholesale delivery
points, shall be equal to:



1.039    =        1    
1 – 3.754%    


5.
The current month adjustment for prior wholesale over or under collections shall
be calculated as:



(i)
the first prior month's (p) actual fuel costs (aF) divided by actual sales (aS),



(ii)
minus that month's (p) estimated fuel costs (eF) divided by estimated sales
(eS),



(iii)
times the wholesale loss adjustment (L),



(iv)
times actual wholesale sales (W) in that month (p) for each customer.



 
 
 
 
 
 
 
 
 
Adjustment Amount =
aFp
‒
eFp
(L) (Wp)
aSp
eSp
 
 
 
 
 
 
 
 
 



The adjustment amount shall be debited or credited to the current month's
billing.


6.
(i)    The fuel cost adjustment factor calculation shall not include:



(1)
the net energy cost of electric energy purchased from Celanese Corporation and,



(2)
the kilowatt-hours generated at the Celanese Corporation chemical plant, not to
exceed the amount of electric energy consumed at that plant.



(ii)
The fuel cost adjustment factor calculation shall include both the net energy
cost of energy purchased from Celanese, and the kWh generated at its plant, for
any amount of energy which does exceed the amount consumed at that plant.







Attachment 1 - 2